 1   Jason D. Lamm (018454)
     Law Office of Jason Lamm
 2
     2501 North Seventh Street
 3   Phoenix, AZ 85006-1047
     Tel: (602) 222-9237
 4   Fax: (602) 222-2299
     Email: jlamm@cyberlawaz.com
 5
     David J. Don (016462)
 6
     LAW OFFICE OF DAVID J. DON, PLLC
 7   301 E. Bethany Home Rd., Suite B-100
     Phoenix, Arizona 85012
 8   Tel: 480-948-1212
     Fax: 480-696-7756
 9
     Email: david@azcivilrights.com
10
     Attorneys for Plaintiff Leslie A. Merritt, Jr.
11
                      IN THE UNITED STATES DISTRICT COURT
12                        FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,     )   Case No.: CV17-4540-PHX-DGC
14                                            )
                  Plaintiff,                  )   PLAINTIFF’S FOURTH MOTION
15         vs.                                )   TO AMEND JOINT PRETRIAL
                                              )   STATEMENT (DOC 334)
16
     State of Arizona, et al.                 )
17                                            )
                  Defendants.                 )
18

19
           Plaintiff, through undersigned counsel, hereby moves to amend the Joint
20
     Final Pretrial Statement (Doc 334 at Exhibit 1) filed on February 28, 2020 so as to
21
     permit the Plaintiff to designate portions of the deposition of Defendants’ firearms
22
     policy and procedures expert, Stephen Deady, for the reasons set forth herein.
23
           On February 21, 2020, the Plaintiff sent defense counsel proposed
24
     designations of Mr. Deady’s deposition testimony to be read to the jury at trial.
25
     (Exhibit 1). On February 23, 2020, defense counsel objected to the designations as
26

27
                                               -1-
28
 1
     Deady “will be present at trial to testify live”. (Exhibit 2). Plaintiff acknowledged, in
 2
     response, that if the Defendant was calling Deady as a live witness in trial, then “the
 3
     designations are no longer necessary”. Id.
 4
           In preparing for trial, Plaintiff’s counsel sought to confirm whether or not
 5
     Deady would, in fact, be called as a live witness given recent communications with
 6
     defense counsel which suggested to the contrary. Defense counsel would not
 7
     commit as to whether or not Deady would be called as a witness at trial and stated
 8
     that it is “not obligated to say more, nor are we obligated to make [him] available to
 9
     you.” (Exhibit 3). The Joint Pretrial Statement, however, makes clear that Deady
10
     will be called by the Defendant at trial (see Doc 334 at 21 (¶ E(2)(a)(14)).
11
           The Plaintiff has reasonably relied on the Defendant’s representations that
12
     Deady would be called as a witness at trial. It is unconscionable for Defendant to
13
     aver that Deady would be called as a witness at trial, such that Plaintiff detrimentally
14
     relied upon this representation in withdrawing his designations, and for the
15
     Defendant to then be able to vacillate as to whether or not Deady would or would
16
     not be called as a witness. Such gamesmanship represents an attempt to hide the
17
     ball and prejudices the Plaintiff from eliciting meaningful testimony from Deady, be
18
     it through the reading of relevant portions of his designations, or from cross-
19
     examining him before the jury.
20
           The Court should therefore exercise its discretion and either grant leave to the
21
     Plaintiff to submit Deady’s deposition designations before the Pretrial Conference,
22
     or it should enter an Order compelling the Defendant to make Deady available at
23
     trial because it has made commitments to this effect both in Doc 334, as well as in
24
     communications with the Plaintiff’s counsel.
25
     //
26

27
                                                -2-
28
 1
                         DATED this 5th day of October, 2020.
 2
                                      LAW OFFICE OF JASON LAMM
 3

 4                                    By:    /s/ Jason D. Lamm
                                             Jason D. Lamm
 5                                           Attorney for Plaintiff Leslie Merritt, Jr.
 6                                    LAW OFFICES OF DAVID J. DON, P.L.L.C.
 7
                                      By:    /s/ David J. Don
 8                                           David J. Don
                                             Attorney for Plaintiff Leslie Merritt, Jr.
 9
                                CERTIFICATE OF SERVICE
10

11          I certify that on this 5th day of October, 2020, I electronically transmitted
     the attached document to the Clerk’s Office using the CM/ECF system for filing
12   and transmittal of a Notice of Electronic Filing to the following CM/ECF
     registrants:
13

14
                                      Clerk of the Court
                       United States District Court, District of Arizona
15                           Sandra Day O’Connor Courthouse
                                   401 W. Washington St.
16                                   Phoenix, AZ 85003
17
                                  Edward F. Novak, Esq.
18                                   Melissa Ho, Esq.
                                 Jonathan G. Brinson, Esq.
19                                   Andrew Fox, Esq.
                                       Polsinelli PC
20                         One East Washington Street, Suite 1200
21
                                    Phoenix, AZ 85004

22        enovak@polsinelli.com; mho@polsinelli.com, jbrinson@polsinelli.com
     Attorneys for Defendant State of Arizona, Heston Silbert, Christopher Kalkowski,
23   Frank Milstead, Ken Hunter, Kelly M. Heape, Jennifer Pinnow, Anthony Falcone
24
     By:   /s/ Kathryn Miller
25         Kathryn Miller

26

27
                                               -3-
28
